429 F.2d 982
UNITED STATES of America, Plaintiff and Appellee,v.Jimmy Wayne HILLSTROM, Appellant.
No. 25889.
United States Court of Appeals, Ninth Circuit.
September 9, 1970.

Appeal from the United States District Court for the District of Oregon; Robert C. Belloni, Judge.
James Marquoit (argued), Portland, Or., for appellant.
Tommy Hawk (argued), Asst. U. S. Atty., Sidney I. Lezak, U. S. Atty., Portland, Or., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and JAMESON, District Judge.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
Here the attack is on the underlying search warrant. We do not find that the affidavit for the warrant comes within the ambit of Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637.